Citation Nr: 0325418	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1961.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 RO decision.  

In a January 1997 decision, the Board denied the veteran's 
claim of service connection.  

The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

In an April 1998 Order, the Court affirmed that portion of 
the Board's decision that found the veteran's claim based on 
direct service connection was not well grounded.  

However, the Court also found that the veteran's claim of 
service connection as based on being presumptively due to 
mustard gas exposure was well grounded.  To this extent, the 
Court vacated the Board's decision and remanded for 
additional proceedings.  

In September 1998, the Board remanded the case to the RO for 
additional development.   

In an April 1999 decision, the Board denied the veteran's 
claim of service connection.  The veteran appealed this 
decision to the Court.  

In a March 2000 Memorandum Decision, the Court granted the VA 
Secretary's November 1999 Motion for Summary Affirmance, 
affirming the Board's April 1999 decision.  Judgment was 
entered on the Court's decision in April 2000.  The veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (hereinafter, "Federal 
Circuit").  

In a July 2000 Order, the Federal Circuit dismissed the 
veteran's appeal for failure to file an opening brief.  The 
veteran thereafter submitted an informal brief, and in an 
August 2000 Order, the Federal Circuit accepted the brief for 
filing.  In so doing, the Federal Circuit vacated its 
previous dismissal order.  In a December 2000 Order, the 
Federal Circuit granted the Acting VA Secretary's motion to 
dismiss the veteran's appeal for lack of jurisdiction.  

In March 2001, the Court recalled its judgment of April 2000, 
pursuant to reasons pertaining to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In a May 2001 Order, the Court granted the VA Secretary's 
March 2001 Motion for Remand, vacated the Board's April 1999 
decision, and remanded the case to the Board for 
readjudication.  The case was then transferred back to the 
Board.  

The Board notes that of record is a statement (VA Form 21-22) 
signed by the veteran in March 2001, appointing The American 
Legion as his representative.  

In August 2002, the Board received a letter from a private 
attorney, who indicated that the veteran had contacted him 
"relative to possible representation of him" in regard to 
his claim for VA benefits.  

The attorney requested that the Board postpone adjudication 
of the veteran's appeal until after he had the opportunity to 
review the claims file.  The attorney stated that he had 
received authorization from the veteran to review the file, 
but the claims file does not contain such authorization.  

The Board further notes that the veteran may be represented 
by only one recognized organization, attorney, agent, or 
other person.  38 C.F.R. § 20.601.  The private attorney in 
August 2002 did not furnish a signed consent from the 
veteran, which could be considered equivalent to an executed 
power of attorney.  38 C.F.R. § 20.603.  

Moreover, there is no written notification in the record that 
the veteran has revoked his power of attorney given to The 
American Legion.  38 C.F.R. §§ 20.602, 20.607.  In light of 
this, the Board considers The American Legion to be the 
veteran's authorized representative.  



REMAND

In the VA Secretary's Motion for Remand, dated in March 2001, 
it was indicated that the Board should readjudicate the 
veteran's case in light of the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  

The VCAA also enhances the VA's obligation to notify him 
about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him in obtaining 
evidence to support his claim of service connection for a 
lung disorder.  It is the Board's judgment that a remand of 
this case to the RO is necessary in order that the 
requirements of the VCAA may be addressed.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  

After the veteran's case was returned to the Board following 
issuance of the Court's Order of May 2001, the Board 
determined that additional evidentiary development was 
warranted.  

In February 2002, the Board proceeded to develop evidence 
directly, without having to remand the case to the RO, 
according to regulations that had recently been amended.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified as amended 
at 38 C.F.R. 19.9, 19.31, 20.903, 20.1304).  

These amendments were also intended to allow the Board, under 
certain circumstances, to consider evidence not previously 
considered by the RO, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  

In a May 2002 letter, the Board informed the veteran that it, 
rather than the RO, was developing additional evidence 
concerning his appeal.  From May 2002 to April 2003, the 
Board obtained additional evidence concerning the veteran's 
appeal.  

Subsequently, the Court in D.A.V. et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which were provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  (The intended effect of these 
provisions was to shorten the appeal processing time and to 
reduce the backlog of claims awaiting decision at the Board.)  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the additional evidence obtained by the Board when 
it undertook additional development in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that, when 
the Board addresses a matter that has not been addressed by 
the RO, the Board must consider whether the appellant would 
be prejudiced by the Board's going forward on that issue 
without first remanding for the RO to adjudicate the issue in 
the first instance).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection for a lung disorder, claimed as 
due to exposure to mustard gas.  

2.  Thereafter, the RO must readjudicate 
the claim of service connection for a lung 
disorder, claimed as due to exposure to 
mustard gas.  If the claim remains denied, 
send the veteran and his representative a 
Supplemental Statement of the Case 
and give them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


